    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 1 of 23




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

              Crossclaim Plaintiffs,

      - against -                          ECF Case
                                           No. 1:15-cv-05345 (AJN) (KHP)
MUKHTAR ABLYAZOV, VIKTOR
KHRAPUNOV, ILYAS KHRAPUNOV, and
TRIADOU SPV S.A.,

              Crossclaim Defendants.



DEFENDANT TRIADOU SPV S.A.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
 MOTION FOR LIMITED RECONSIDERATION OR, IN THE ALTERNATIVE, FOR
 LEAVE TO AMEND ITS ANSWER TO ADD THE DEFENSE OF IN PARI DELICTO




Dated: April 12, 2021                         BLANK ROME LLP
                                              1271 Avenue of the Americas
                                              New York, New York 10020
                                              Telephone: (212) 885-5000
                                              Facsimile: (212) 885-5001

                                              Counsel for Crossclaim Defendant
                                              Triadou SPV S.A.
      Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 2 of 23




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

RELEVANT BACKGROUND ...................................................................................................... 2

ARGUMENT .................................................................................................................................. 6

I.         The March 29 Order Overlooks the Timeline Leading to Triadou’s Assertion
           of the Defense and New York’s Compelling Interest in Applying
           In Pari Delicto, and Creates Manifest Injustice.................................................................. 7
      A.        The Legal Standard For Reconsideration ..................................................................... 7

      B.        The Court Overlooked that Triadou’s Late Discovery of the Relevant
                Facts Was Caused by BTA’s Late Disclosures............................................................. 7

      C.        Preventing Triadou From Relying on Post-Discovery Evidence
                While Permitting BTA To Rely on the Same Evidence Would
                Result in Manifest Injustice ........................................................................................ 10

      D.        The Court Overlooked New York’s Overriding Interest in Enforcing
                In Pari Delicto ............................................................................................................ 11

II.        In The Alternative, The Court Should Permit Triadou To Amend To Add
           An In Pari Delicto Defense .............................................................................................. 12
      A.        The Legal Standard for Motions To Amend ............................................................... 12

      B.        Triadou Was Diligent and Acted in Good Faith in Asserting Its
                In Pari Delicto Defense on Summary Judgment and in Seeking
                To Amend Here........................................................................................................... 13

      C.        BTA Cannot Demonstrate Prejudice .......................................................................... 15

      D.        Amendment Would Not Be Futile Where the Court Has Already
                Found Disputes of Fact Sufficient To Preclude Summary Judgment ......................... 17

      E.        Good Cause Exists To Alter the Scheduling Order To Permit
                Triadou’s Requested Amendment............................................................................... 18

CONCLUSION ............................................................................................................................. 18




                                                                      i
      Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 3 of 23




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

In re Ampal-Am. Israel Corp.,
    545 B.R. 802 (Bankr. S.D.N.Y. 2016) .....................................................................................17

Blagman v. Apple, Inc.,
   307 F.R.D. 107 (S.D.N.Y. 2015) .............................................................................................14

Block v. First Blood Assocs.,
   988 F.2d 344 (2d Cir. 1993).........................................................................................15, 16, 17

Commander Oil Corp. v. Barlo Equip. Corp.,
  215 F.3d 321 (2d Cir. 2000).........................................................................................13, 17, 18

Emmpresa Cubana Del Tabaco v. Culbro Corp.,
  213 F.R.D. 151 (S.D.N.Y. 2003) .......................................................................................16, 17

In re Harbinger Cap. Partners Funds Inv’r Litig.,
    No. 12 Civ. 1244 (AJN), 2013 WL 7121186 (S.D.N.Y. Dec. 16, 2013) ...................................7

Kirschner v. KPMG,
   15 N.Y.3d 446 (2010) ........................................................................................................11, 12

McConnell v. Commonwealth Pictures Corp.,
  7 N.Y.2d 465 (1960) ................................................................................................................11

Monahan v. New York City Dep’t of Corrections,
  214 F.3d 275 (2d Cir. 2000)...........................................................................................9, 16, 17

Perfect Pearl Co. v. Majestic Pearl & Stone, Inc.,
   889 F. Supp. 2d 453 (S.D.N.Y. 2012)......................................................................................16

Scott v. Chipotle Mexican Grill, Inc.,
   300 F.R.D. 193 (S.D.N.Y. 2014) .......................................................................................13, 18

Shrader v. CSX Transp., Inc.,
   70 F.3d 255 (2d Cir. 1995).........................................................................................................7

Sotheby’s Int’l Realty, Inc. v. Black,
   No. 06 CIV. 1725 (GEL), 2007 WL 4438145 (S.D.N.Y. Dec. 17, 2007) .........................13, 17

State Tchrs. Ret. Bd. v. Fluor Corp.,
    654 F.2d 843 (2d Cir. 1981).....................................................................................................16

                                                                   ii
       Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 4 of 23




Walker v. Carter,
   No. 1:12-cv-05384, 2016 WL 6820554 (S.D.N.Y. Feb. 4, 2016) .............................................7

Other Authorities

L. Civ. R. 6.3....................................................................................................................................7

Fed. R. Civ. P. 15 .................................................................................................................6, 12, 18

Fed. R. Civ. P.16 ..................................................................................................................6, 13, 18

Fed. R. Civ. P. 56 ...........................................................................................................................17




                                                                       iii
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 5 of 23




         Triadou SPV S.A. (“Triadou”) respectfully submits this memorandum of law in support of

its limited motion for reconsideration of the Court’s March 29, 2021 Order (the “March 29 Order”)

to the extent it held that Triadou waived the defense of in pari delicto (ECF 1428), or, in the

alternative, for leave to amend its Answer to add the affirmative defense of in pari delicto.1

                                      PRELIMINARY STATEMENT

         Cognizant of the stringent standard for reconsideration, Triadou seeks only narrow relief

in this limited motion: the opportunity to present its in pari delicto defense at trial. Triadou is not

seeking reconsideration of whether in pari delicto bars BTA’s claims at this time—only the chance

to invoke the doctrine as part of its defense at trial.

         While the Court held in the March 29 Order that Triadou “had waived” the defense, the

abbreviated discussion leading to that determination appears to have overlooked, and did not

address, important facts about what led Triadou to assert in pari delicto for the first time on

summary judgment. (ECF 1428 at 21). Specifically, the timeline of events—beginning with

BTA’s post-discovery disclosure of new potential trial witnesses—explains and justifies Triadou’s

actions. The Court’s silence and its citation to pleadings predating the depositions of BTA’s

belatedly disclosed witnesses suggest the Court may have overlooked these key facts.

Reconsideration is also warranted because manifest injustice would result from allowing BTA to

rely on post-discovery evidence—deposition testimony from its untimely disclosed witnesses—

while barring Triadou from relying on that same evidence to establish a critical and significant

defense. Combined with New York’s compelling interest in applying the in pari delicto defense

to ensure that wrongdoers do not benefit from their misconduct, there are ample grounds to



1
  A proposed amended answer is attached as Exhibit 1 to the Declaration of Deborah A. Skakel, dated April 12, 2021,
filed in connection with the instant motion. The Declaration also attaches as Exhibit 2 a redlined copy of the proposed
amended answer for the Court’s convenience.


                                                          1
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 6 of 23




reconsider the Court’s determination that Triadou waived its in pari delicto defense and to permit

Triadou to prove the defense at trial.

       Alternatively, Triadou seeks leave to amend its Answer to add the affirmative defense of

in pari delicto. As the record reflects, Triadou did not learn of the facts supporting this defense

until well after discovery closed, during depositions of belatedly disclosed BTA witnesses that

were ordered by the Court to mitigate prejudice to Triadou resulting from BTA’s late disclosure.

Consequently, Triadou was not in a position to seek leave to amend to add an in pari delicto

defense before the Court-imposed deadline of August 29, 2016 (ECF 205 at 2), or before fact

discovery closed two years later. Leave to amend, even after summary judgment is decided, should

be freely given as long as the amendment would not prejudice the non-moving party or be futile.

Here, BTA cannot demonstrate any undue prejudice where no additional discovery and no

alteration of the case management schedule are needed to accommodate the inclusion of the

defense. Nor would amendment be futile where the Court has already found that genuine disputes

of fact preclude determination of Triadou’s in pari delicto defense at summary judgment.

       Triadou was diligent in asserting its in pari delicto defense, particularly in light of how and

when Triadou discovered the facts that support its defense. After years of litigation and zealous

advocacy by all parties, the Court should permit Triadou the opportunity to present its defense at

trial, whether by reconsidering the March 29 Order or granting Triadou leave to amend.

                                 RELEVANT BACKGROUND

       For all intents and purposes, fact discovery in this matter closed on August 31, 2018. More

than a month later, on October 5, 2018, in response to timely issued discovery requests from

Triadou, BTA sought to amend its Rule 26(a) disclosures to identify two new trial witnesses, Zaure

Junussova (also spelled Dzhunusova) and Gaini Duysenbina, both with ties to BTA’s UKB6

division. (ECF 1384-9). BTA did this, ostensibly, to authenticate documents they claim reflect

                                                 2
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 7 of 23




funds transferred from BTA in 20042—before Ablyazov became Chairman of BTA—to various

other entities and which funds BTA asserts can be traced to Triadou’s investments in the United

States. (See ECF 968 at 9-10; ECF 993 at 46; ECF 1101 at 20-21).

        Triadou moved to preclude those late disclosed witnesses, and in March 2019, in opposition

to Triadou’s motion, BTA sought to substitute in place of Duysenbina two more new witnesses

who were not included on its Rule 26(a) disclosures, including Akzhan Moldakhmet, another

former BTA employee that worked in UKB6. (ECF 993 at 45). While the Court denied Triadou’s

motion in July 2019, it granted Triadou the right to depose those witnesses concerning the

documents they were disclosed to authenticate so as to mitigate the prejudice to Triadou of BTA’s

late disclosures. (ECF No. 1424 at 1-2 (citing ECF 1101 at 17-21)).3

        The post-discovery depositions proceeded in Kazakhstan in September 2019.                               On

September 18, 2019, Junussova sat for deposition. Junussova worked in BTA’s UKB6 division

from November 2005 until February 2009, and was twice promoted, first to head UKB6’s

department for documentation management in early 2006, and then to deputy head of UKB6 in

early 2007. (ECF 1283-11 at 10:6-7, 11:1-13:15). Regarding UKB6, Junussova testified about

the division’s general activities, (id. at 24:18-22 (“UKB-6 dealt with filing, with handling

documents to issue loans”)), and the process by which UKB6 responded to loan applications it

received (id. at 24:23-25:3 (after UKB6 received an application for a loan, “it prepared a set of

documents in order to issue a loan to an offshore company. Then this application would be



2
  The March 29 Order states that BTA alleges the transfers occurred in summer 2014. (ECF 1428 at 21). This appears
to be a typographical error.
3
  When BTA revealed its intention to conduct trial depositions of these new witnesses on the grounds that they might
not be available for trial, including as to subjects beyond the scope of what was previously disclosed, Triadou
petitioned the Court for relief. (See ECF 1146). After lengthy argument, the Court carefully delineated the contours
of how each party could examine the late-disclosed witnesses, including by granting Triadou a slightly broader scope
to balance the equities. (See ECF 1160; see also ECF 1424 at 2-3).


                                                         3
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 8 of 23




approved and a loan would be issued”)). In doing so, Junussova clarified that UKB6 could not act

unilaterally to approve or issue loans—rather, only BTA’s “credit committee and the leadership

have the authority” to issue loans. (Id. at 74:25-76:1 (UKB6 “never had the authority to issue

loans on its own,” nor did the head of UKB6)). Importantly, Junussova explained that UKB6

purchased securities in BTA to allow the bank to continue growing while remaining in compliance

with regulations, specifically by growing the equity of BTA’s owner. (Id. at 30:21-32:13 (UKB6

purchased “securities in the same BTA Bank” to grow “its owner’s equity”; this was done “in

order to meet the regulator’s requirements”); id. at 80:19-81:18 (“[I]f a bank wants to retain its

license [in Kazakhstan], it will need to meet a requirement of having a minimum level of owner’s

equity. Consequently, the bank had to grow its owner’s equity.”)).

       On September 19, 2019, Akzhan Moldakhmet sat for deposition. Moldakhmet began

working at BTA in 2002 as a specialist in UKB6, before Ablyazov became Chairman. (ECF 1283-

17 at 8:12-9:1). She corroborated Junussova’s testimony that UKB6’s purposes during the time

before Ablyazov became Chairman included issuing loans to buy securities and growing the

owner’s equity in the bank. (Id. at 8:23-9:4 (purposes of UKB6 included issuing loans “in order

to buy securities, in order to grow owner’s equity, and it provided loans to buy a stake or an

ownership interest in other real projects”); see also ECF 1283-11 at 22:17-23:14, 66:23-67:2)).

Taken together, this testimony marked the first evidence of BTA management’s broader

involvement in UKB6’s activities and revealed the benefits UKB6 afforded BTA.

       Within three weeks of these depositions, the parties submitted proposed briefing schedules

for summary judgment (ECF 1187), and on October 19, 2019, the Court ordered summary

judgment motions to be filed in January 2020. (ECF 1196). Although this deadline was extended

three times because then-pending dispositive motions might have affected the nature and scope of



                                                4
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 9 of 23




the remaining claims (in addition to COVID-related considerations), (ECF 1210; ECF 1238; ECF

1245), Triadou promptly raised in pari delicto at the first available opportunity—in its motion for

summary judgment, (ECF 1287 at 36-40). Triadou referred the Court to case law demonstrating

that in pari delicto could be raised and considered despite not being pled, (ECF 1287 at 37 n.24;

ECF 1383 at 13-14), clarified why it had not raised the claim earlier (i.e., that BTA’s complicity

first became apparent well after fact discovery had closed), and dispelled the bank’s speculative

assertions of prejudice, (ECF 1383 at 14-15).

        In ruling on Triadou’s summary judgment motion, the Court acknowledged it “might have

discretion to overlook” Triadou’s failure to plead the defense, but “decline[d] to do so in this

posture.” (ECF 1428 at 20 (citing ECF 1112)). In connection with that ruling, the Court cited

only to Triadou’s most recent answer, filed two months before the relevant depositions occurred.

(ECF 1112).4 The Court did not explicitly address the case law Triadou cited or the facts

underlying Triadou’s assertion of its in pari delicto defense for the first time in its summary

judgment motion. (See ECF 1428 at 20-21). The Court did conclude, however, that “there are

genuine factual disputes both as to the degree of BTA’s participation in the alleged wrongdoing

and the applicability of the adverse interest exception,” including “Ablyazov’s level of control

over BTA at the time it transferred funds to Tradestock” and whether “Ablyazov alone benefited

from the purported loans.” (Id.). “Thus, the Court conclude[d] that genuine factual disputes would

preclude summary judgment on this defense even if Triadou had not waived it.” (Id. at 21).

Triadou seeks reconsideration only of the Court’s finding of waiver.




4
 Triadou filed its most recent answer in response to the Court’s order permitting BTA to add a judgment recognition
claim against Ilyas Khrapunov; the new claim was not against Triadou. (See ECF 1058 at 7 (granting leave to amend
and noting the claim is not against Triadou)).


                                                        5
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 10 of 23




                                                    ARGUMENT

         Triadou seeks limited reconsideration of the Court’s March 29 Order only insofar as it held

that Triadou waived its in pari delicto defense. Reconsideration is warranted for several reasons.

First, the March 29 Order appears to have overlooked that Triadou did not learn of the facts

underlying its defense until after fact discovery closed, during depositions of witnesses whom BTA

identified after the close of fact discovery and who were the subject of motions to preclude.

Second, and relatedly, it would be manifestly unjust to prevent Triadou from relying on this late-

breaking evidence to establish an important defense while permitting BTA to rely on the same

evidence to support BTA’s modified and unpled theory of its case,5 particularly where the

testimony came about through depositions that were ordered for the purpose of mitigating

prejudice to Triadou from late disclosures. Finally, New York’s compelling interest in applying

the in pari delicto defense to bar wrongdoers from benefitting from their own misconduct–which

the March 29 Order does not address–when combined with the above facts, supports Triadou’s

request for reconsideration. Triadou thus respectfully requests the opportunity to present its in

pari delicto defense at trial.

         Alternatively, Triadou satisfies the lenient standard for amendment set forth in Federal

Rule of Civil Procedure 15 and can establish good cause for deviating from the Court’s scheduling

order as required under Federal Rule of Civil Procedure 16. The timeline of events reflects

Triadou’s diligence—it could not have amended by the deadline, or even during discovery; BTA

cannot identify any prejudice, let alone undue prejudice, as a result of the amendment; and the

proposed amendment is not futile or offered in bad faith.


5
  Triadou understands that the Court disagreed with Triadou’s view of BTA’s present factual theory, but as described
below, (see infra Argument Section I.C), that theory still involves a number of issues and entities, as well as a different
time period, that BTA did not plead in this case, (see ECF 1094). Triadou does not seek reconsideration of the Court’s
decision on this point and highlights it only because it is germane to how Triadou’s in pari delicto defense came about.


                                                            6
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 11 of 23




I.     The March 29 Order Overlooks the Timeline Leading to Triadou’s Assertion of the
       Defense and New York’s Compelling Interest in Applying In Pari Delicto, and Creates
       Manifest Injustice

       A.      The Legal Standard For Reconsideration

       Southern District Local Civil Rule 6.3 allows a party to move for reconsideration based on

“matters or controlling decisions which counsel believes the Court has overlooked.” L. Civ. R.

6.3. A motion for reconsideration is an “extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial resources.” In re Harbinger Cap. Partners

Funds Inv’r Litig., No. 12 Civ. 1244 (AJN), 2013 WL 7121186, at *2 (S.D.N.Y. Dec. 16, 2013)

(internal quotation marks omitted). “The standard for granting such a motion is strict, and

reconsideration will generally be denied unless the moving party can point to controlling decisions

or data that the court overlooked – matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995). Reconsideration motions also may be granted where the movant identifies “the need

to correct a clear error or prevent manifest injustice,” although such motions are not “an

opportunity to take a second bite at the apple.” Walker v. Carter, No. 1:12-cv-05384, 2016 WL

6820554, at *2 (S.D.N.Y. Feb. 4, 2016) (internal quotation marks and citations omitted).

       B.      The Court Overlooked that Triadou’s Late Discovery of the Relevant Facts Was
               Caused by BTA’s Late Disclosures

       In declining to exercise its discretion to allow Triadou to assert its in pari delicto defense

on summary judgment, the Court found only that “Triadou did not raise the defense in its answer,”

and cited only to Triadou’s Answer to BTA’s Third Amended Crossclaims, filed in July 2019.

(ECF 1428 at 20 (citing ECF 1112)). But the Court appears to have overlooked critical facts in

the timeline that explain—and justify—Triadou’s failure to plead in pari delicto before asserting

the defense on summary judgment.


                                                 7
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 12 of 23




       Initially, the March 29 Order does not in any way address how Triadou’s in pari delicto

defense came into the record. The facts show that Triadou learned of the defense well after all

discovery closed and acted promptly upon uncovering those facts by including the defense in its

motion for summary judgment. Specifically, in July 2019, the Magistrate Judge denied Triadou’s

motion to preclude multiple witnesses—former BTA employees—whom BTA had belatedly

identified after the close of fact discovery in amended Rule 26(a) disclosures. (ECF 1424 at 1

(citing ECF 1101 at 17-21)). To mitigate the prejudice to Triadou from allowing these late

disclosures, the Court allowed Triadou to depose the witnesses about the spreadsheets those

witnesses had been disclosed to authenticate. (Id. at 2 (citing ECF 1101 at 20)). Additional motion

practice became necessary after BTA revealed that it intended to take full trial depositions of these

witnesses in Kazakhstan, at which time the Court limited the scope of the depositions to avoid

further prejudice to Triadou. (See ECF 1424 at 2-3).

       The parties then deposed these former BTA employees in Kazakhstan on September 18

and 19, 2019, and it is during those depositions that Triadou learned that senior BTA personnel

outside of UKB6 knew of UKB6’s activities and that those activities benefitted the bank. For

instance, Junussova, a former deputy head of UKB6 during Ablyazov’s time as Chairman, testified

that the division “never had the authority to issue loans on its own,” and that “[t]he head of UKB-6

has no personal authority to issue loans. Only the credit committee and the leadership [of BTA]

have the authority.” (ECF 1283-11 at 74:25-76:1). Moldakhmet, another former UKB6 employee

during Ablyazov’s predecessor’s time as Chairman, described the division’s purposes as including

issuing loans “to buy securities, in order to grow owner’s equity, and it provided loans to buy a

stake or an ownership interest in other real projects,” (ECF 1283-17 at 8:23-9:4; ECF 1283-11 at

22:17-23:14, 66:23-67:2)), while Junussova explained this was done in part “to meet the



                                                 8
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 13 of 23




regulator’s requirements,” (ECF 1283-11 at 30:21-32:13)). Junussova testified that “if a bank

wants to retain its license [in Kazakhstan], it will need to meet a requirement of having a minimum

level of owner’s equity. Consequently, the bank had to grow its owner’s equity.” (Id. at 80:19-

81:18)).

       Thus, Triadou did not learn of this important evidence until September 2019, during

depositions ordered to prevent prejudice to Triadou—none of which the March 29 Order

addresses. (See ECF 1428 at 20-21). In contrast, Triadou filed its Answer to BTA’s Third

Amended Crossclaims—the only thing cited in the March 29 Order regarding the case’s posture

and in support of the Court’s decision not to allow Triadou to advance its in pari delicto defense—

(Id. at 20 (citing ECF 1112))—on July 12, 2019, two months before the relevant depositions

occurred. Further, Triadou filed that iteration of its answer in response to an order by the

Magistrate Judge allowing BTA to amend its own pleading to add a judgment enforcement claim

against former defendant Ilyas Khrapunov. (ECF 1058; ECF 1094). The Magistrate’s order did

not contemplate additional amendment. And, in any event, Triadou did not have the critical

evidence underlying its in pari delicto defense at the time it filed that answer.

       Once Triadou had this evidence, and based on Second Circuit law indicating that Triadou

could raise in pari delicto without having pled it (see, e.g., Monahan v. New York City Dep’t of

Corrections, 214 F.3d 275, 283 (2d Cir. 2000) (citing Block v. First Blood Assocs., 988 F.2d 344,

350 (2d Cir. 1993)); see also ECF 1287 at 37 n.24 (reviewing case law)), Triadou asserted the

defense in its summary judgment motion. To the extent the Court may be concerned that Triadou

did not raise the defense quickly enough, it is notable that summary judgment briefing was ordered

to proceed almost immediately after the September 2019 depositions. On October 10, 2019, just

three weeks after those depositions, the parties submitted briefing schedules for summary



                                                  9
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 14 of 23




judgment (ECF 1187), and nine days later, the Court set a briefing schedule requiring motions to

be filed in January 2020 (ECF 1196). That deadline was ultimately extended three times to allow

the Court to rule on then-pending, potentially dispositive motions that could have narrowed the

scope of the case. (See ECF 1210). Accordingly, the same interest in judicial efficiency that led

the Court to extend the summary judgment briefing schedule also supported Triadou’s inclusion

of its in pari delicto defense in its summary judgment motion. There was no bad faith or

gamesmanship; Triadou asserted the defense at the first available opportunity.

       C.      Preventing Triadou From Relying on Post-Discovery Evidence While Permitting
               BTA To Rely on the Same Evidence Would Result in Manifest Injustice

       For many of the same reasons discussed above, it would be manifestly unjust to hold that

Triadou waived its in pari delicto defense. Triadou’s defense is based on evidence adduced after

the close of fact discovery, during depositions intended to mitigate prejudice to Triadou from

BTA’s late witness disclosures. To preclude Triadou from advancing a defense based on such

evidence would be unjust and inequitable, particularly where BTA is permitted to rely on that very

same evidence to attempt to prove a factual theory it likewise did not plead.

       Although the Court may disagree with Triadou as to the degree of the differences between

what BTA pled and the factual theory it now seeks to prove, (ECF 1428 at 21-22), there is no

question that BTA’s Crossclaims do not reference UKB6, Ablyazov’s activities prior to when he

became Chairman in 2005, or the individuals and entities through which BTA now seeks to trace

the funds Triadou invested, (see ECF 1094). The post-discovery testimony of the former BTA

employees deposed in Kazakhstan in September 2019 addresses all of these issues in a significant

way that the discovery record previously did not—particularly as to evidence from the 2004 time

period. That is why BTA largely relied on the testimony from these witnesses to support its unpled

factual theory and to argue against summary judgment. To deprive Triadou of the ability to rely


                                                10
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 15 of 23




on the same evidence to defeat those claims—especially when the evidence was obtained to

alleviate prejudice to Triadou and where the information was exclusively in BTA’s possession

before the September 2019 depositions—would be manifestly unjust. Indeed, doing so arguably

leaves Triadou in a worse position than it would have been in had the Court not granted the

September 2019 depositions at all. In effect, the March 29 Order permits BTA to conform its

pleadings to the evidence, but refuses Triadou the same relief.

       That Triadou was a third party that could not have been involved in events occurring in

2004 also bolsters the conclusion that it would be manifestly unjust to deprive Triadou of the

chance to assert in pari delicto at trial, particularly where the Court found that questions of fact

remain as to whether Triadou even knew it was involved in alleged money laundering nearly a

decade later. (ECF 1428 at 18). That finding strongly supports that Triadou did not have the

information needed for its defense before the September 2019 depositions. (See id.).

       D.      The Court Overlooked New York’s Overriding Interest in Enforcing In Pari Delicto

       The Court also overlooked New York’s strong interest in preventing wrongdoers from

profiting from their own misconduct. In McConnell v. Commonwealth Pictures Corp., the Court

of Appeals held that “[p]roper and consistent application of a prime and long-settled public policy

closes the doors of our courts to those who sue to collect the rewards of corruption.” 7 N.Y.2d

465, 469 (1960). McConnell further described the doctrine as “applying fundamental concepts of

morality and fair dealing not to be weakened by exceptions.” Id. at 470.

       While McConnell addressed the question of the enforceability of a legal contract where the

plaintiff performed via illegal conduct, the Court of Appeals later extended the primacy of this

principle in Kirschner v. KPMG, 15 N.Y.3d 446 (2010). Citing McConnell, the Court of Appeals

stressed that “the principle that a wrongdoer should not profit from his own misconduct is so strong

in New York that we have said the defense [of in pari delicto] applies even in difficult cases and

                                                11
      Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 16 of 23




should not be ‘weakened by exceptions.’” Kirschner, 15 N.Y.3d at 464 (emphasis added). The

Court of Appeals therefore refused to limit the defense’s applicability and rejected any requirement

that the plaintiff’s behavior be worse than the defendant’s behavior. Instead, the Court emphasized

that in pari delicto barred recovery whether the defendant’s conduct was willful or negligent. Id.

        While both decisions explicitly confirm New York’s aversion to weakening in pari delicto

through exceptions, they implicitly highlight New York’s “strong” interest in applying the

doctrine—an interest that is consistent with the cases Triadou cited on summary judgment

demonstrating that courts may consider the defense even where it was not pled. (ECF 1287 at 37

n.24). The Court’s finding that Triadou waived the defense—thereby precluding Triadou from

trying the question of whether BTA seeks to benefit from its own misbehavior—appears to have

overlooked New York’s compelling interest in the application of in pari delicto.

        For all of these reasons, Triadou respectfully requests that the Court reconsider its March

29 Order to the limited extent that it held that Triadou had waived its in pari delicto defense, and

instead permit Triadou to assert and attempt to prove the defense at trial.

II.     In The Alternative, The Court Should Permit Triadou To Amend To Add An In Pari
        Delicto Defense

        In the alternative, the Court should grant Triadou leave to amend its answer to add in pari

delicto as an affirmative defense. Leave to amend should be freely given where, as here, there is

no prejudice to BTA and amendment would not be futile.

        A.     The Legal Standard for Motions To Amend

        Federal Rule of Civil Procedure 15(a) provides that “leave shall be freely given [to amend

pleadings] when justice so requires.” For amendments made after rulings on summary judgment,

leave should still be freely granted, although “the district court has the discretion to deny leave if

there is a good reason for it, such as futility, bad faith, undue delay, or undue prejudice to the


                                                 12
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 17 of 23




opposing party.” Sotheby’s Int’l Realty, Inc. v. Black, No. 06 CIV. 1725 (GEL), 2007 WL

4438145, at *1 (S.D.N.Y. Dec. 17, 2007) (quoting Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101

(2d Cir. 2002)). However, mere delay, absent bad faith or prejudice, generally is insufficient to

deny a motion to amend. Commander Oil Corp. v. Barlo Equip. Corp., 215 F.3d 321, 333 (2d Cir.

2000) (holding grant of motion to amend to assert a new affirmative defense after a seven-year

delay was not an abuse of discretion absent prejudice). The party opposing the amendment bears

the burden of showing that amendment should not be granted. See, e.g., Sotheby’s Int’l Realty,

2007 WL 4438145, at *6.

       Further, where, as here, amendment requires altering an existing scheduling order, courts

in this District also look to Rule 16, which generally requires “good cause” for a schedule to be

amended. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and

with the judge’s consent”). In such cases, “a finding of ‘good cause’ depends on the diligence of

the moving party.” (See ECF 1058 at 5 (citing Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir.

2009)); see also Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D. 193, 197-98 (S.D.N.Y. 2014)

(“Plaintiffs have demonstrated diligence because, despite their best efforts, the deadline could not

have been reasonably met”)). “While the movant’s ‘diligence’ is the ‘primary consideration,’ the

Court may also inquire whether the amendment will significantly prejudice the nonmoving party.”

Scott, 300 F.R.D. at 197 (emphasis added).

       B.      Triadou Was Diligent and Acted in Good Faith in Asserting Its In Pari Delicto
               Defense on Summary Judgment and in Seeking To Amend Here

       As set forth above, the critical testimony underlying Triadou’s in pari delicto defense first

entered the record during the September 2019 depositions. After researching and confirming legal

authority permitted it to do so, Triadou asserted the defense at the first real opportunity to do so.

See supra, Section I.B. Although Triadou’s submission of its opening summary judgment brief


                                                 13
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 18 of 23




was delayed, the delay was for judicial economy, as the Court recognized when it extended the

filing deadline pending decision on Triadou’s and the Khrapunovs’ then-pending, potentially

dispositive motions.6

        Nor does Triadou’s assertion of the defense constitute bad faith. Courts may find bad faith

where the party seeking to amend makes allegations “that are contrary to facts of which he has

personal knowledge or are verifiably false,” or where the moving party seeks a “tactical

advantage.” See Blagman v. Apple, Inc., 307 F.R.D. 107, 112-13 (S.D.N.Y. 2015). Neither applies

here. The facts supporting Triadou’s defense come from sworn testimony of witnesses BTA

sponsored; BTA cannot reasonably accuse its own witnesses—whom it fought to add over

Triadou’s objection—of testifying falsely. Moreover, the Court held in addressing the merits of

Triadou’s in pari delicto defense that genuine disputes of fact remain as to Ablyazov’s control of

BTA in 2004 and the extent to which BTA (versus Ablyazov) benefitted from the conduct

occurring during that time. (ECF 1428 at 20-21). But Ablyazov was dismissed from the case; and

it is indisputable that Triadou did not exist in 2004, and thus could not have played a role in such

conduct. Triadou therefore had even less reason to know of the facts underlying its in pari delicto

defense before BTA’s witnesses testified in late 2019, and, as a result, an even stronger entitlement

to assert the defense.

        Likewise, Triadou’s decision to assert the defense in its summary judgment motion rather

than by seeking to amend was not an effort to obtain a tactical advantage. Triadou did not wait to

assert in pari delicto for the first time in its reply brief to prevent BTA from responding or hide

the defense until the present motion. BTA had full opportunity to see Triadou’s formulation of



6
  Had Triadou sought to delay summary judgment by moving to amend, it would only have served to delay resolution
of this case, and, given the law cited in Triadou’s summary judgment papers allowing the Court to consider Triadou’s
in pari delicto defense without having been pled, unnecessarily so. (See ECF 1363 at 53 n.22).


                                                        14
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 19 of 23




the defense (which is more notice than Triadou received as to BTA’s modified theory of the case),

and the opportunity to respond with evidence and argument. In fact, BTA had more than 12 weeks

to prepare its opposition to Triadou’s summary judgment motion (including two extensions to

which Triadou consented (ECF 1330, ECF 1335)). Further, because pretrial activities have just

begun, if the Court permits Triadou to amend, the parties will have sufficient time to negotiate any

jury charges for the in pari delicto defense. There is thus no credible argument that Triadou sought

or obtained a tactical advantage.

       C.      BTA Cannot Demonstrate Prejudice

       If the Court grants Triadou’s motion to amend, BTA will not suffer undue prejudice.

Whether an amendment would result in undue prejudice depends upon whether it would: “(i)

require the opponent to expend significant additional resources to conduct discovery and prepare

for trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from

bringing a timely action in another jurisdiction.” Block, 988 F.2d at 350.

       Here, no additional discovery is needed, which means BTA will not incur any “significant”

additional expense to conduct it. Indeed, the Court has already determined that a reasonable juror

could find for BTA on this defense, which suggests the bank has sufficient evidence to respond to

Triadou’s defense. (ECF 1428 at 20-21). In response to Triadou’s motion to amend, BTA will no

doubt protest that it argued on summary judgment that it “would have created a more robust

record” and sought third-party discovery of former employees (ECF 1363 at 44; ECF 1355, ¶¶ 221-

29). But the proposed additional discovery was entirely speculative and a scattershot approach

designed to defeat summary judgment—not a credible articulation of the necessary and specific




                                                 15
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 20 of 23




discovery without which it would suffer undue prejudice to establish grounds for reopening

discovery.7

        While courts are most hesitant to allow amendment where doing so unfairly surprises the

non-movant because the party lacks knowledge of the facts giving rise to the new claim, (see, e.g.,

ECF 1058 at 7; Block, 988 F.2d at 351), this is clearly not a concern here, as BTA cannot credibly

claim surprise over its own conduct or internal workings. See Perfect Pearl Co. v. Majestic Pearl

& Stone, Inc., 889 F. Supp. 2d 453, 461 (S.D.N.Y. 2012) (finding no prejudice where sole new

fact issue was non-movant’s own intent and movant did not seek additional discovery); see also

Monahan, 214 F.3d at 284 (2d Cir. 2000) (finding no prejudice where non-movant knew the

relevant facts months before movant raised defense); cf. State Tchrs. Ret. Bd. v. Fluor Corp., 654

F.2d 843, 856 (2d Cir. 1981) (no undue prejudice where amendment “involved information better

known to the” non-movants).

        Nor will Triadou’s requested amendment significantly delay the resolution of this matter.

Where no additional discovery is needed, pretrial activities may proceed in the ordinary course,

and the parties have already briefed the issue on summary judgment, so there will be no added

costs or delays in that regard. Emmpresa Cubana Del Tabaco v. Culbro Corp., 213 F.R.D. 151,

156 (S.D.N.Y. 2003) (permitting amendment almost a year after fact discovery closed and two

months before trial). And as noted above, the parties will have ample time to negotiate any

appropriate jury charge on the issue, especially given that no trial date has been set in this matter.


7
  Counsel for BTA previously declared that not a single potential witness from whom they might seek discovery “is
currently a BTA employee or otherwise within the control of BTA.” (ECF 1355, ¶ 224). If true, BTA therefore cannot
guarantee that these witnesses would even cooperate in providing testimony, let alone that their testimony would bear
out counsel’s predictions. (See id., ¶ 226-30 (proffering the expected testimony from unspecified “former BTA
employees who were associated with the Credit Committee,” but “who are not immediately available to BTA or the
undersigned counsel”); see also id., ¶ 228 (suggesting Zhaksylyk Zharimbetov as a witness who “could testify about
the extent to which they deceived others within the Bank,” even though he “is no longer with the bank and not under
the Kazakh Entities’ control.”)).


                                                        16
     Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 21 of 23




Put simply, “the fact that one party has spent time and money preparing for trial will usually not

be deemed prejudice sufficient to warrant a deviation from the rule broadly allowing amendment

to pleadings.” Monahan, 214 F.3d at 284; see also Commander Oil Corp., 215 F.3d at 333 (no

prejudice where non-movant fails to demonstrate additional incremental costs over normal trial

preparation activities).

          Finally, BTA would not have chosen another forum if Triadou had raised the defense

earlier. See Block, 988 F.2d at 350-51(affirming grant of summary judgment construed as a motion

to amend).8

          BTA’s inability to prove undue prejudice under Rule 15 weighs heavily in favor of granting

amendment.

          D.      Amendment Would Not Be Futile Where the Court Has Already Found Disputes of
                  Fact Sufficient To Preclude Summary Judgment

          Where the parties have engaged in discovery and the amendment relies on evidence outside

the pleadings, futility is evaluated “under the standard of Rule 56 – i.e., whether the proposed

affirmative defense could survive a motion for summary judgment.” Sotheby’s Int’l Realty, 2007

WL 4438145, at *1. Here, the Court has already found the proposed amendment would survive

under the Rule 56 standard, having concluded “that there are genuine factual disputes both as to

the degree of BTA’s participation in the alleged wrongdoing and the applicability of the adverse

interest exception.” (ECF 1428 at 20). “Because there remains a question of fact,” the proposed

amendment “is not futile and [should] be permitted.” Emmpresa Cubana del Tabaco, 213 F.R.D.

at 158.



8
  BTA also cannot demonstrate surprise or prejudice where Triadou asserted the defense of unclean hands—a similar
doctrine—in its original answer. See In re Ampal-Am. Israel Corp., 545 B.R. 802, 810-11 (Bankr. S.D.N.Y. 2016)
(“However, unclean hands finds its legal counterpart in the doctrine of in pari delicto. … Perhaps reflecting the merger
of law and equity, courts use unclean hands and in pari delicto interchangeably”).


                                                          17
    Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 22 of 23




           E.     Good Cause Exists To Alter the Scheduling Order To Permit Triadou’s Requested
                  Amendment

           To alter a scheduling order, the moving party must show good cause. See Fed. R. Civ. P.

16(b)(4). Under Rule 16, that analysis “largely turns on the diligence of the moving party.” (ECF

1058 at 5). Here, Triadou was diligent because, despite its best efforts, the original deadline to

amend “could not have been reasonably met” here. Scott, 300 F.R.D. at 197-98. While the Court’s

July 29, 2016 case management plan and scheduling order required any amended pleadings be

filed within thirty days, (ECF 205), the key evidence underlying Triadou’s in pari delicto first

came into the record in September 2019, more than three years later.

           And while Triadou has acted diligently, even if it had not, the Court retains discretion to

permit amendment so long as BTA cannot establish significant prejudice. Commander Oil Corp.,

215 F.3d at 333 (holding amendment to assert additional affirmative defense after a seven-year

delay does not constitute an abuse of discretion absent prejudice).            BTA cannot establish

significant prejudice under Rule 16 for the same reasons it cannot prove undue prejudice, including

that amendment will not delay resolution or substantially increase costs. (See, e.g., Scott, 300

F.R.D. at 199-200 (single prejudice analysis for Rule 15 and 16); ECF 1058 at 6 (same)). Thus,

under either Rule 15 or Rule 16, Triadou’s motion to amend should be granted.

                                            CONCLUSION

           For the reasons set forth above, the Court should reconsider its holding that Triadou waived

the defense of in pari delicto and permit Triadou to seek to prove the defense at trial. In the

alternative, the Court should permit Triadou to amend its answer to add the defense of in pari

delicto.




                                                   18
  Case 1:15-cv-05345-AJN-KHP Document 1432 Filed 04/12/21 Page 23 of 23




Dated: New York, New York            Respectfully submitted,
       April 12, 2021
                                     BLANK ROME LLP

                                     By:    /s/ Deborah A. Skakel
                                            Deborah A. Skakel
                                            Alex E. Hassid
                                            Robyn L. Michaelson
                                     1271 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 885-5000
                                     Facsimile: (212) 885-5001
                                     dskakel@blankrome.com
                                     ahassid@blankrome.com
                                     rmichaelson@blankrome.com

                                     Counsel for Crossclaim Defendant
                                     Triadou SPV S.A.




                                   19
